        Case 2:19-cv-01232-RJC-PLD Document 21 Filed 04/30/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RANDALL HOCKETT,                                       )
                                                       )
                           Petitioner,                 )        Civil Action No. 2:19-cv-1232
                                                       )
                  v.                                   )        Judge Robert J. Colville
                                                       )        Magistrate Judge Patricia L. Dodge
ORLANDO HARPER, et al.,                                )
                                                       )
                           Respondents.                )

                                             ORDER OF COURT

         Before the Court is the Petition for Writ of Habeas Corpus (ECF No. 18) filed by state

prisoner Randall Hockett (“Petitioner”) under 28 U.S.C. § 2254.1 On April 4, 2020, Magistrate

Judge Patricia L. Dodge issued a Report and Recommendation (ECF No. 19) in which she

recommended that the Court dismiss the Petition without prejudice to Petitioner commencing

another federal habeas case if, after the exhaustion of his state-court remedies, he does not receive

the relief he seeks in state court.

         Petitioner filed Objections (ECF No. 20) to the Report and Recommendation. The district

court must make a de novo determination of those portions of the Report and Recommendation to

which objections are made. 28 U.S.C. § 636(b)(1)(C); see also Henderson v. Carlson, 812 F.2d

874, 877 (3d Cir. 1987). This Court may accept, reject, or modify, in whole or in part, the findings




1
  28 U.S.C. § 2241 is the general federal habeas corpus statute. In relevant part, it applies to state prisoners who are
challenging the validity of their custody prior to the issuance of a state-court judgment of sentence. Brian R. Means,
FEDERAL HABEAS MANUAL § 1.34, Westlaw (database updated May 2019); see, e.g., Breakiron v. Wetzel,
No. 2:14-cv-570, 2015 WL 451167, *7 (W.D. Pa. Feb. 3, 2015); Spence v. Venango County Court of Common Pleas,
No. 12-cv-107, 2014 WL 3055391, 2 (W.D. Pa. July 3, 2014). In contrast, 28 U.S.C. § 2254 is the federal habeas
statute that applies to “a person in custody pursuant to the judgment of a State court[.]” 28 U.S.C. § 2254(a) (emphasis
added). See, e.g., Felker v. Turpin, 518 U.S. 651 (1996); Coady v. Vaughn, 251 F.3d 480, 484-85 (3d Cir. 2001).
Regardless of whether a state prisoner is proceeding under § 2241 or § 2254, and except in very rare circumstances
that do not apply here, he must first exhaust his available state-court remedies. 28 U.S.C. § 2254(b), (c); Breakiron,
No. 2:14-cv-570, 2015 WL 451167 at *7 (citing Schandelmeier v. Cunningham, 819 F.2d 52, 53 (3d Cir. 1986); Moore
v. DeYoung, 515 F.2d 437, 441 (3d Cir. 1975)).

                                                           1
       Case 2:19-cv-01232-RJC-PLD Document 21 Filed 04/30/20 Page 2 of 2



or recommendations made by the magistrate judge. The district court judge may also recommit

the matter to the magistrate judge with instructions.

       Upon review of the April 4, 2020 Report and Recommendation, Petitioner’s Objections, as

well as a review of the entire record in this matter, it is hereby ORDERED as follows:

       Petitioner’s Objections to the Report and Recommendation are overruled and the Court

approves and adopts the Report and Recommendation as the Opinion of the Court. The Court

notes that the Objections raised in Paragraphs 2 and 3 are not relevant to this action, and that

Petitioner may file a separate action to the extent he intends to pursue the claims and relief

discussed therein. The Petition for Writ of Habeas Corpus is DISMISSED without prejudice to

Petitioner commencing another federal habeas case if, after the exhaustion of his state-court

remedies, he does not receive the relief he seeks in state court. To the extent a certificate of

appealability determination is required, Petitioner is not entitled to one because jurists of reason

would not find it debatable whether his claims should be dismissed because he is exhausting his

state-court remedies. The Clerk of Court shall mark this case CLOSED.




                                              BY THE COURT:

                                              /s/ Robert J. Colville
                                              Robert J. Colville
                                              United States District Judge


Dated: April 30, 2020

cc/ecf: All counsel of record




                                                 2
